PER CURIAM.
We affirm the denial by the trial court of defendant’s motion for post-conviction re*799lief filed pursuant to rule 3.850, Florida Rules of Criminal Procedure.
All of the grounds of the motion alleging ineffective assistance of counsel are either facially insufficient, see Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); Knight v. State, 394 So.2d 997 (Fla. 1981), or were previously raised on defendant’s appeal and are therefore not proper grounds for the motion. The ground as to newly discovered evidence are not properly cognizable in a motion of this kind. Langston v. State, 444 So.2d 1156 (Fla. 2d DCA 1984). The ground as to defendant’s acquittal in another case is without merit. See Sanders v. State, 429 So.2d 245 (Miss.1983).
Affirmed.
LEHAN, A.C.J., and FRANK and HALL, JJ., concur.